Title: To James Madison from Josef Yznardy, 15 July 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


15 July 1804, Cádiz. “In the Letter which I had the honour of writing you on the 3d. November last ⅌ Duplicate [not found], I fully explained to you the State in which Thomas Wood was detained in the Prison of St. Lucar, and the Steps that I had taken to obtain justice done him.
“I have now the honour to inform you that after the repeated Solicitations which I have made in his favour, he has at last been put in liberty free of all expences, & this I hope will be a new proof of the exertions I make in my Consular Capacity which no doubt will meet your approbation.
“Inclosed you will find a representation of Several American Citizens in behalf of said Wood, to whom Mr. G. Mc.Elroy (who is still here) made believe that I was inactive in said business, but the results of my endeavors will easily convince you of the contrary.
“I have shipped said Wood on board the American Ship Neptune Capt. John Stanton bound for New York.
“Two Years ago I made a Supscription in his favour among the American Citizens then in this Port, and I gather’d the sum of $53. which has been duly paid him in Cloths, & a.”
Adds in a postscript: “By the inclosed Original Letter of Mr. Thomas Croker Vice Consul at St. Lucar you will perceive the Supplys passed said Woods, and which was never wanted to him since I was acquainted with his imprisonment.”
